Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Opening Remark
	This Office action replaces the non-final rejection, which was mailed on 5/26/22.  The 5/26/22 Office action was inadvertently sent out as a non-final rejection; however, said Office action should have been sent out as a final rejection.  This Office action remedies this discrepancy.

Response to Arguments
	Applicants arguments and amendments, filed on 4/20/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended claim 1 to recite the limitation that one of variables RA and RB in Formula 1 are selected from a dibenzothiophene or dibenzofuran which are bonded at the 2, 4, 6, or 8 positions.  The prior art rejection to Kim et al. has been withdrawn in light of these amendments.  Specifically, the compounds taught by Kim et al. are required to be C3-bonded dibenzofuran or dibenzothiophene, and is the required position for this group.  Therefore, one having ordinary skill in the art would not have any motivation to modify the compounds taught by Kim et al. such that the dibenzofuran or the dibenzothiophene is bonded at a different position.  Further search has led to a new prior art rejection and a 112(d) claim rejection, as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicants have amended claim 1 such that at least one of RA and RB is dibenzofuran or dibenzothiophene, wherein the dibenzothiophene or dibenzofuran is bonded at the 2, 4, 6, or 8 positions.  However, claim 3 includes many compounds which do not meet this limitation.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2017/0346017).  
Claim 1: At least compound 4 of Nakano et al., which has the structure, 
    PNG
    media_image1.png
    193
    302
    media_image1.png
    Greyscale
, anticipates Formula II of claim 1.  Specifically, as applied to Formula II, compound 4 of Nakano et al. has variables X1 and X2 equal to N, variable X3 equal to CH, R2 and R3 equal to hydrogen, variable RC is equal to phenyl, and variable RD is equal to naphthyl, which satisfies the limitations that at least two of X1-X3 are N and that at least one of RC and RD is a group comprising two or more aromatic rings, and RC and RD are different.
Claim 3: While Nakano et al. does not explicitly teach a first compound satisfying claim 3, claim 1 is drawn to a compound of either formula I or of formula II, meaning that claim 3 serves to further limit the optional embodiments where the compound is formula I.  For this reason, Nakano et al. may be properly relied upon to reject claim 3.
Claim 16: The inventive compounds taught by Nakano et al. are employed as TADF dopant materials in an emissive layer of an organic electroluminescent device which comprises the conventional layers (anode, hole transport region, emission layer, electron transport region, and cathode), thereby anticipating claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2017/0346017), as applied to claim 1 above.
While Nakano et al. does not prepare a consumer device from the light-emitting devices taught therein, it is obvious to one having ordinary skill in the art that consumer devices, such as flat panel displays, could be prepared from the light-emitting devices taught by Nakano et al.  The devices taught by Nakano et al. have good external quantum efficiencies, which are necessary for efficient OLED devices.  

Claims 1, 2, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0126736, cited on the PTO-892 form of 12/24/21).
Claims 1 and 2: Cho et al. teaches organic compounds and electroluminescent devices comprising the same.  The organic compounds taught therein adhere to formula (I) as taught in paragraph 0009, and more specifically, formula (2) as taught in paragraph 0025, and 106 specific compounds are also taught in paragraph 0035.  While Cho et al. does not explicitly teach a compound which satisfies all of the limitations of formula I or formula II as described in claim 1, it would have been obvious to one having ordinary skill in the art to have prepared compounds which satisfy each of formulae I and II of claim 1 given the overall teachings of Cho et al.  Specifically, 15 of the preferred compounds of Cho et al. include compounds where variable L1 is a p-phenylene group or a m-phenylene group (such as compounds C-7, 12, 15, 17, 19, 44-46, 54, 85, 87, 88, 92, 105, and 106), and in the vast majority of compounds C-1 through C-106, variable L2 is a single bond and all variables R1-R4 are equal to hydrogen atoms.  Compound C-80 satisfies all of the limitations of formula II of claims 1 and 2 with the exception that it is missing a m-phenylene group between the triazene and carbazole moieties.  However, several of the explicitly taught compounds of Cho et al. have this feature.  It would have therefore been obvious to have prepared a compound analogous to compound C-80 but having a m-phenylene spacer.  Such a compound would satisfy all of the limitations of claims 1 and 2.  Additionally, compound C-41 satisfies all of the limitations of formula I with the exception that it does not have one of groups RA and RB which satisfies claim 1.  However, Cho et al. explicitly teaches and exemplifies compounds where both variables R5 and R6 (which correspond to variables RA and RB) may be equal to substituted or unsubstituted aryl or heteroaryl groups as taught in paragraph 0032.  Based on this teaching, it would have been obvious to one having ordinary skill in the art to modify compound C-41 of Cho et al. to include an aryl or heteroaryl group at a position corresponding to one of RA and RB, and the other one of RA and RB being a dibenzofuran group which is bonded via the 4-position (or 6-position as this group is symmetrical) of the dibenzofuran group, thereby satisfying all of the structural limitations of claim 1.
Claims 16-18: The compounds taught by Cho et al. are taught and exemplified to be employed as a host material in an emission layer of an organic electroluminescent device.  The exemplified devices are OLED devices which are taught as comprising an ITO anode, a series of organic layers, and an Al cathode.  The inventive compounds are more specifically employed as a host material in an emission layer, wherein the emission layer further comprises a phosphorescent dopant.  The phosphorescent dopants taught by Cho et al. include tris(bidentate) complexes of iridium which include bidentate ligands which satisfy claim 18, such as the exemplified dopant D-1.
Claim 20: While Cho et al. does not prepare a consumer device from the light-emitting devices taught therein, it is obvious to one having ordinary skill in the art that consumer devices, such as flat panel displays, could be prepared from the light-emitting devices taught by Cho et al.  The devices taught by Cho et al. have low driving voltages ad long lifespan, which are necessary for efficient OLED devices.  

Allowable Subject Matter
Claims 8-10, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nakano et al. does not teach or suggest a composition which includes a second compound satisfying the structural limitations of claim 8.  And while Cho et al. teaches second compounds which satisfy claim 8, the arrival at a composition comprising the modified compounds suggested by Cho et al. with a small sub-set of second compounds which satisfy claim 8 (such as the two compounds taught on the left column of page 31 and the compounds taught on the top and bottom right of page 31) could only be achieved through the use of improper hindsight reconstruction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766